     Case 1:21-cv-02177-MHC-JKL Document 1 Filed 05/25/21 Page 1 of 15




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

Joseph Badger,                              )
                                            )
       Plaintiff,                           )       Civil Action File No.:
                                            )
v.                                          )
                                            )
Carson Smithfield, LLC,                     )       COMPLAINT WITH
                                            )      JURY TRIAL DEMAND
       Defendant.                           )
                                            )



                           PRELIMINARY STATEMENT

      This action for damages is based upon the Defendant’s overt and intentional,

unlawful conduct in the furtherance of its efforts to collect a consumer debt. The

Defendant’s conduct is in violation of the Fair Debt Collection Practices Act

(FDCPA), 15 U.S.C. 1692 et seq. and for violations of the Georgia Fair Business

Practices Act (GFBPA), O.C.G.A. 10-1-390 et seq.

                                       PARTIES

      1.     Plaintiff, Joseph Badger, is a natural person who resides in Spalding

County, Georgia.




                                        1
      Case 1:21-cv-02177-MHC-JKL Document 1 Filed 05/25/21 Page 2 of 15




      2.     Defendant, Carson Smithfield, LLC, is a limited liability company

formed under the laws of the State of Delaware and registered to do business in

Georgia. Defendant may be served with process via its registered agent, C T

Corporation System, 289 South Culver Street, Lawrenceville, GA 30046.

                              JURISDICTION AND VENUE

      3.     This Court has federal question jurisdiction over Plaintiff’s Fair Debt

Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq., claims pursuant to

28 U.S.C. § 1331 and 15 U.S.C. § 1692k(d). This Court has supplemental

jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367.

      4.     This Court has personal jurisdiction over Defendant because, inter alia,

Defendants frequently and routinely conducts business in the State of Georgia,

including the conduct complained of herein.

      5.     Pursuant to 28 U.S.C. § 1391, venue is proper in the Northern District

of Georgia because a substantial part of the events or omissions giving rise to the

claims occurred in this district.

      6.     Pursuant to LR 3.1B(3), venue is proper in the Atlanta Division because

the Defendant maintains a registered agent in Gwinnett County which is in the

Atlanta Division.




                                          2
      Case 1:21-cv-02177-MHC-JKL Document 1 Filed 05/25/21 Page 3 of 15




                           FACTUAL ALLEGATIONS

      7.     Plaintiff is allegedly obligated to pay a consumer debt arising out of a

credit card and is therefore, a “consumer”, as that term is defined by 15 U.S.C. §

1692a(3).

      8.     Defendant is a collection agency specializing in the collection of

consumer debt.

      9.     Defendant uses interstate commerce and/or mail in its business in the

collection of consumer debts.

      10.    Defendant manages, and collects upon, thousands of consumer debt

accounts annually.

      11.    Defendant is, therefore, a “debt collector” as that term is defined by 15

U.S.C. § 1692a(6).

      12.    Defendant contacted Plaintiff in an attempt to collect a debt via written

correspondence dated February 26, 2021.

      13.    On or about February 26, 2021, Defendant caused to be sent to the

Plaintiff a letter demanding payment of a debt owed to Merrick Bank Corporation

in the amount of $3,675.62.

      14.    The Defendant’s letter contained highly sensitive and personal

information related to the Plaintiff, including a) the Plaintiff’s name and address; b)

                                          3
      Case 1:21-cv-02177-MHC-JKL Document 1 Filed 05/25/21 Page 4 of 15




the name of the Plaintiff’s creditor; c) that the Plaintiff had a debt; d) the exact

amount alleged to be owed; e) that the debt was in default; and f) that the debt was

being collected by a collection agency.

       15.    The letter received by the Plaintiff shows an Intelligent Mail Barcode

(IMB) just above the address of the Plaintiff.

       16.    IMBs are used by the United States Postal Service and contain

information that includes the name and other identifying information of the actual

sender of the item.

       17.    The IMB displayed on the collection letter received by the Plaintiff,

when decoded, reveals that the sender was not the Defendant, but rather IC Group

(hereinafter “IC Group”) a mailing service that has no relationship with the

Defendant other than that of a service vendor.

       18.    The Plaintiff believes and therefore avers that the Defendant

communicated the personal information regarding the Plaintiff and his debt to IC

Group in connection with the debt being collected and for the express purpose of

facilitating that collection.

       19.    The transmission of this information by the Defendant was an invasion

of the Plaintiff’s privacy.




                                          4
      Case 1:21-cv-02177-MHC-JKL Document 1 Filed 05/25/21 Page 5 of 15




      20.      Without the prior consent of the consumer given directly to the debt

collector, or the express permission of a court of competent jurisdiction, or as

reasonably necessary to effectuate a post judgment judicial remedy, a debt collector

may not communicate, in connection with the collection of any debt, with any person

other than the consumer, his attorney, a consumer reporting agency if otherwise

permitted by law, the creditor, the attorney of the creditor, or the attorney of the debt

collector. 15 U.S.C. § 1692c(b).

      21.      Plaintiff did not recognize the debt when he received the February 2021

letter so he contacted Defendant via telephone in April of 2021.

      22.      During the phone call, Plaintiff advised Defendant that he could not

receive phone calls before 10:00am or after 6:00pm because he was caring for his

sick mother.

      23.      Defendant received his request and told Plaintiff that Defendant could

not honor his request to not receive phone calls and that Defendant would continue

to make collection calls to Plaintiff.

      24.      Defendant’s statement that it was unable to honor Plaintiff’s request to

not receive phone calls was a false, deceptive, and misleading communication which

implied that Defendant was going to continue phone calls to Plaintiff which

Defendant did not have the legal right to make.

                                           5
      Case 1:21-cv-02177-MHC-JKL Document 1 Filed 05/25/21 Page 6 of 15




      25.    Defendant suffered anxiety and worry that he would continue to receive

calls while he was caring for his elderly parent if he did not make a payment to

Defendant.

      26.    Defendant sought the advice of counsel in response to these statements

by Defendant.

      27.    Defendant’s threat to continue to make phone calls to Plaintiff even

though Plaintiff stated he could not receive phone calls during certain hours which

he was caring for his sick mother was a threat by Defendant to take actions which it

did not have the legal right to make, namely make collection phone calls during

hours which the consumer had limited pursuant to 15 U.S.C. § 1692c(a).

      28.    Defendant’s threat to continue to make phone calls was a violation of

15 U.S.C. § 1692e and §1692e(5).

      29.    The statutory language of 15 U.S.C. § 1692e(5) states that “[t]he threat

to take any action that cannot legally be taken or that is not intended to be taken” is

a violation of 15 U.S.C. § 1692e.

      30.    The plain statutory language of 15 U.S.C. § 1692e(5) displays

congressional judgment that violations of such express statutory language constitute

a concrete injury for which the statute was expressly designed to prevent.




                                          6
     Case 1:21-cv-02177-MHC-JKL Document 1 Filed 05/25/21 Page 7 of 15




                              INJURIES-IN-FACT

      31.   The FDCPA provides consumers with “statutorily-created rights to be

free from ‘being subjected to false, deceptive, unfair, or unconscionable means to

collect a debt.’” McCamis v. Servis One, Inc., No. 8:16-CV-1130-T-30AEP, 2016

U.S. Dist. LEXIS 99492 (M.D. Fla. July 29, 2016); Church v. Accretive Health, Inc.,

654 Fed. Appx. 990, 2016 U.S. App. LEXIS 12414, 2016 WL 3611543 (11th Cir.

2016).

      32.   An injury-in-fact sufficient to satisfy Article III standing requirements

“may exist solely by virtue of statutes creating legal rights, the invasion of which

creates standing.” Church, at 993, quoting Havens Realty Corp. v. Coleman, 455

U.S. 363, 373, 102 S. Ct. 1114, 71 L. Ed. 2d 214 (1982).

      33.   Violation of statutory rights are not a “hypothetical or uncertain” injury,

but one “that Congress has elevated to the status of a legally cognizable injury

through the FDCPA.” McCamis, at 4, citing Church, at 3.

      34.   Defendant is subjecting Plaintiff to false, deceptive, unfair, and

unconscionable means to collect the debt.

      35.   Defendants acts and omissions caused particularized harm to the

Plaintiff in that the Defendant’s communication of the Plaintiff’s personal

information violated a clear statutory right and was an invasion of Plaintiff’s

                                         7
      Case 1:21-cv-02177-MHC-JKL Document 1 Filed 05/25/21 Page 8 of 15




individual privacy; Plaintiff has suffered worry and anxiety about receiving harassing

phone calls while he was caring for an elderly parent; and Plaintiff took time to

discuss his debt with counsel in response to the false statements.

      36.    Accordingly, through the suffering of actual damages and a violation

of Plaintiffs’ statutorily created rights under the FDCPA, Plaintiffs have suffered an

injury-in-fact sufficient to establish Article III standing

                                     DAMAGES

      37.    As a result of the Defendant’s actions and/or omissions, Plaintiff has

suffered actual damages, including but not limited to the following:

      a.)    Being subjected to false, deceptive, unfair, and unconscionable debt

collection practices;

      b.)    Uncompensated time expended away from work and/or activities of

daily living, to confer with counsel regarding the Defendant's collection efforts; and,

      c.)    Anxiety and worry due to concerns that he might receive collection

phone calls while caring for an elderly parent, anxiety and worry caused by concern

that Defendant would continue to disseminate private and sensitive information to

third parties. The anxiety and worry experienced by the Plaintiff was sufficient to

negatively affect his demeanor, his ability to engage in daily activities, resulted in

sleeplessness, and adversely affected his relationships with others.

                                            8
      Case 1:21-cv-02177-MHC-JKL Document 1 Filed 05/25/21 Page 9 of 15




                               CAUSES OF ACTION

                                     COUNT I

  VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

                               15 U.S.C. § 1692 et seq.

      38.    Plaintiff incorporates by reference paragraphs 1 through 37 as though

fully stated herein.

      Violations of 15 U.SC. § 1692c and subparts

      39.    A debt collector may not, without the prior consent of the consumer

given directly to the debt collector or the express permission of a court of competent

jurisdiction, communicate with a consumer in connection with the collection of any

debt at the consumer’s place of employment if the debt collector knows or has reason

to know that the consumer’s employer prohibits the consumer from receiving such

communication.

      40.    Defendant had direct and actual knowledge that the Plaintiff could not

receive calls at the stated times.

      41.    Defendant’s threat to continue calls after receiving revocation from

Plaintiff as described herein violated 15 U.S.C. § 1692c(a)(3).

      42.    Defendant’s communication of Plaintiff’s personal information to

Dantom as described herein was a violation of 15 U.S.C. § 1692c(b). See, Huntstein

                                          9
     Case 1:21-cv-02177-MHC-JKL Document 1 Filed 05/25/21 Page 10 of 15




v. Preferred Collection and Management Services, Inc., No. 19-14434 (11th Cir.

April 21, 2021)

      43.    A debt collector may not, without the prior consent of the consumer

given directly to the debt collector or the express permission of a court of competent

jurisdiction, communicate with a consumer in connection with the collection of any

debt at any unusual time or place or a time or place known or which should be known

to be inconvenient to the consumer.

      44.    Defendant knew that Plaintiff had the right to request a cessation of

calls but told Plaintiff misleading and deceptive information about his rights.

      45.    Defendant’s threat to continue calls after receiving revocation from

Plaintiff as described herein violated 15 U.S.C. § 1692c(a), 1692d, 1692e and e(5)

among others.

Violations of 15 U.SC. § 1692e and its subparts

      46.    15 U.S.C. §•1692e specifically prohibits the use of any false, deceptive,

or misleading representations or means in connection with the collection of any debt.

      47.    The use of “or” in § 1692e means a representation violates the FDCPA

if it is false or deceptive or misleading. Bourff v. Rubin Lublin, LLC, 674 F.3d 1238,

1241 (11th Cir. 2012).




                                         10
     Case 1:21-cv-02177-MHC-JKL Document 1 Filed 05/25/21 Page 11 of 15




      48.    The standard in determining the nature of any such representation is

that of the “least sophisticated consumer.” Its purpose is to protect "naive

consumers" with a minimal understanding of personal finance and debt

collection. LeBlanc v. Unifund CCR Partners, 601 F.3d 1185, 1194 (11th Cir. 2010).

      49.    Moreover, the least sophisticated consumer is not to be held to the same

standard as a reasonably prudent consumer. The least sophisticated consumer,

though not unreasonable, is "ignorant" and "unthinking," "gullible," and of "below-

average sophistication or intelligence," Pinson v. JPMorgan Chase Bank, Nat'l

Ass'n, No. 16-17107, 2019 U.S. App. LEXIS 33662, at 12-13 (11th Cir. Nov. 12,

2019), quoting Clomon v. Jackson, 988 F.2d 1314, 1318 (2d Cir. 1993)

      50.    A false representation in connection with the collection of a debt is

sufficient to violate the FDCPA, even if it is not alleged or proven to be misleading

or deceptive.

      51.    Defendant’s statement that Plaintiff could not limit the times he

received phone calls was a false, deceptive, and misleading communication made

attempting to collect a debt.

      52.    Defendant’s communications were in violation of 15 U.S.C. §§ 1692e

and e(5) among others.




                                         11
     Case 1:21-cv-02177-MHC-JKL Document 1 Filed 05/25/21 Page 12 of 15




      53.    As a result of Defendant’s violations of the FDCPA, Defendant is liable

to Plaintiffs for actual damages as described herein, statutory damages in the amount

of $1,000.00, costs of this action and reasonable attorney’s fees as determined by the

Court as mandated by 15 U.S.C. § 1692k.

                                     COUNT II

  VIOLATIONS OF THE GEORGIA FAIR BUSINESS PRACTICES ACT

                           O.C.G.A. § 10-1-390, et seq.

      54.    Plaintiff incorporates by reference paragraphs 1 through 53 as though

fully stated herein.

      55.    O.C.G.A. § 10-1-390 et seq. is commonly known as the "Fair Business

Practices Act of 1975" (the “GFBPA”).

      56.    The purpose of the GFBPA, is to protect consumers from unfair and/or

deceptive practices in the conduct of any trade or commerce in part or wholly in the

state. O.C.G.A. § 10-1-391.

      57.    O.C.G.A. § 10-1-391 directs that the GFPBA is to be interpreted and

applied liberally and in harmony with the Federal Trade Commission Act, 15 U.S.C.

§ 45(a)(1), which implements the FDCPA.

      58.    O.C.G.A. § 10-1-393(a) of the GFBPA broadly prohibits unfair and/or

deceptive business practices.

                                         12
     Case 1:21-cv-02177-MHC-JKL Document 1 Filed 05/25/21 Page 13 of 15




      59.      Defendant intentionally engaged in unfair and deceptive business

practices, as set forth herein, in an effort to collect a consumer debt.

      60.      Defendant’s conduct has implications for the consuming public in

general.

      61.      Defendant’s conduct negatively impacts the consumer marketplace.

      62.      Collecting a debt incurred during a consumer transaction could harm

the general consuming public if conducted via deceptive acts or practices and clearly

falls within the parameters of the GFBPA. Thus, a violation of the FDCPA

constitutes a violation of the GFBPA. See 1st Nationwide Collection Agency, Inc. v.

Werner, 288 Ga. App. 457, 459 (2007).

      63.      As a result of Defendant’s violations of O.C.G.A. § 10-1-393(a),

Plaintiff is entitled to recover general damages pursuant to O.C.G.A. § 10-1-399(a).

      64.      As a result of Defendant’s intentional violations of O.C.G.A. § 10-1-

393(a), Plaintiff is entitled to recover exemplary damages pursuant to O.C.G.A. §

10-1-399(a).

      65.      As a result of Defendant’s intentional violations of O.C.G.A. § 10-1-

393(a), Plaintiff is entitled to recover treble damages pursuant to O.C.G.A. § 10-1-

399(c).




                                          13
       Case 1:21-cv-02177-MHC-JKL Document 1 Filed 05/25/21 Page 14 of 15




        66.      Plaintiff is entitled to recover reasonable attorney’s fees and expenses

of litigation pursuant to O.C.G.A. § 10-1-399(d).

                                         TRIAL BY JURY

        67.      Plaintiff is entitled to and hereby requests a trial by jury.

        WHEREFORE, Plaintiff prays that judgment be entered against Defendant

for:

a.)     Plaintiff’s actual damages;

b.)     Statutory damages pursuant to 15 U.S.C. § 1692k;

c.)     Reasonable attorney’s fees and costs pursuant to 15 U.S.C. § 1692k; and

d.)     General, exemplary, and treble damages pursuant to O.C.G.A. § 10-1-399(a)

        & (c);

e.)     Reasonable attorney’s fees and costs pursuant to O.C.G.A. § 10-1-399(d);

f.)     Such other and further relief as may be just and proper.

        Respectfully submitted this 25th day of May, 2021.


                                           BERRY & ASSOCIATES
                                            /s/ Matthew T. Berry
                                            Matthew T. Berry
                                            Georgia Bar No.: 055663
                                            matt@mattberry.com
                                            2751 Buford Highway, Suite 600
                                            Atlanta, GA 30324
                                            Ph. (404) 235-3300
                                            Fax (404) 235-3333
                                              14
Case 1:21-cv-02177-MHC-JKL Document 1 Filed 05/25/21 Page 15 of 15




                              /s/ Chris Armor
                              Christopher N. Armor
                              Georgia Bar No. 614061
                              P.O. Box 451328
                              Atlanta, GA 31145
                              Phone 470-990-2568
                              Fax 404-592-6102
                              chris.armor@armorlaw.com
                              Plaintiff’s Attorneys




                               15
